Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 10, 2019

                                      No. 04-17-00182-CR

                                       Darnell ROGERS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR12728
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
        This court issued its mandate in appeal number 04-17-00182-CR on August 23, 2018.
On June 6, 2019, appellant Darnell Rogers filed a pro se motion for a copy of the appellate
record so he may prepare a response to his court-appointed counsel’s Anders brief.
       This court’s plenary power in appeal number 04-17-00182-CR has expired; this court no
longer has jurisdiction in that appeal. See TEX. R. APP. P. 19.1 (plenary power period); id. 19.3
(“After its plenary power expires, the court cannot vacate or modify its judgment.”).
        Further, this court has “no jurisdiction over post-conviction writs of habeas corpus in
felony cases.” In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.
proceeding); accord TEX. CODE CRIM. PROC. ANN. art. 11.07. Post-conviction writs of habeas
corpus are to be filed in the trial court in which the conviction was obtained and made returnable
to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07(b).
       To obtain a free copy of the record to prepare a post-conviction writ of habeas corpus,
Appellant must file a motion in the trial court in which the conviction was obtained and
demonstrate that his claim is not frivolous and that the record is needed to decide the issues
presented. See United States v. MacCollom, 426 U.S. 317, 325–26 (1976); Escobar v. State, 880
S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court